         Case 3:20-cv-03100-WHO Document 11 Filed 05/21/20 Page 1 of 2




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
 5   BURSOR & FISHER, P.A.
     Joseph I. Marchese (Pro Hac Vice Forthcoming)
 6   Philip L. Fraietta (Pro Hac Vice Forthcoming)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (646) 837-7150
 8   Facsimile: (212) 989-9163
     E-Mail: jmarchese@bursor.com
 9           pfraietta@bursor.com
10
     Attorneys for Plaintiff
11

12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
     CHARLES OWENS, individually and on behalf        Case No. 3:20-cv-03100-WHO
15   of all others similarly situated,
16
                                         Plaintiff,   NOTICE OF VOLUNTARY
17          v.                                        DISMISSAL WITHOUT
                                                      PREJUDICE PURSUANT TO
18   FONNER PARK EXPOSITION AND EVENTS                FEDERAL RULE OF CIVIL
     CENTER, INC.,                                    PROCEDURE 41(a)(1)(A)(i)
19

20                                    Defendant.

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 3:20-CV-03100-WHO
        Case 3:20-cv-03100-WHO Document 11 Filed 05/21/20 Page 2 of 2




 1          NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
 2   41(a)(1)(A)(i), Plaintiff Charles Owens voluntarily dismisses the above captioned action without
 3   prejudice.
 4
     Dated: May 21, 2020                  BURSOR & FISHER, P.A.
 5

 6                                        By:    /s/ L. Timothy Fisher

 7                                        L. Timothy Fisher (State Bar No. 191626)
                                          1990 North California Blvd., Suite 940
 8                                        Walnut Creek, CA 94596
                                          Telephone: (925) 300-4455
 9
                                          Facsimile: (925) 407-2700
10                                        E-mail: ltfisher@bursor.com

11
                                          BURSOR & FISHER, P.A.
12                                        Joseph I. Marchese (Pro Hac Vice Forthcoming)
                                          Philip L. Fraietta (Pro Hac Vice Forthcoming)
13                                        888 Seventh Avenue
                                          New York, NY 10019
14
                                          Telephone: (646) 837-7150
15                                        Facsimile: (212) 989-9163
                                          E-Mail: jmarchese@bursor.com
16                                                pfraietta@bursor.com

17                                        Attorneys for Plaintiff

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL                                                                      1
     CASE NO. 3:20-CV-03100-WHO
